Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155794(107)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  CYNTHIA HOBBS,                                                                                          Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 155794
  v                                                                 COA: 325835
                                                                    Washtenaw CC: 13-000103-DO
  RAYMOND HOBBS,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing her answer to the application for leave to appeal is GRANTED. The
  answer submitted on July 19, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 26, 2017
                                                                               Clerk